DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Smith on 04/27/22.

The application has been amended as follows: 
Claims 13-15, 17-27, and 32 have been canceled.



Allowable Subject Matter
Claims 1-3, 7-10 and 29-31 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a porous polymer monolith comprising: a polymer body having macroporous through-pores that facilitate fluid flow through the body and an array of mesopores comprising hydrophobic sites, said mesopores adapted to bind from the fluid flow molecules of a predetermined range of sizes, wherein the surface area of the monolith is predominantly provided by the mesopores; wherein the mesopores are formed by presence of a secondary porogen during phase separation of the polymer body from a solution, the secondary porogen comprising oligomers inert with respect to the monomer and cross-linker but chemically compatible with the monomer so as to form mesostructures within the polymer body during said phase separation, wherein the secondary porogen has a molecular weight of not more than 5000; wherein the porous polymer monolith has a bimodal pore size distribution; and wherein the porous polymer monolith is surface grafted to provide a hydrophilic external surface. The Examiner submits the cited prior art does not teach or suggest the combination of elements including the above highlighted features.  The Examiner considers the Nakanishi reference to be the closest prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        May 26, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798